Citation Nr: 1136166	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for rhinitis (hay fever).

2.  Entitlement to service connection for lumbar stenosis, status post laminectomy (a "back disability").  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was remanded by the Board in November 2010 for further development.  


FINDINGS OF FACT

1.  Rhinitis preexisted service and did not increase in severity during service.

2.  Any back problems in service were acute and resolved.  Arthritis was not manifest within a year of discharge and is not otherwise attributable to service.  Chronic low back pathology is not related to service.  


CONCLUSIONS OF LAW

1.  Rhinitis pre-existed service and was not aggravated therein.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.304, 3.306 (2010).

2.  Lumbar stenosis, status post laminectomy was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

The Veteran appeals the denial of service connection for lumbar stenosis, status post laminectomy.  After review of the record, the Board finds against the claim.  

Service treatment records reveal a complaint of a sore back in December 1961.  Backache, not related to position, was noted in April 1962.  Sub acute prostatitis was diagnosed.  In July 1963, back sprain was reported.  Rule out herniated intervertebral disc was noted.  Pain in lower back of one year duration intermittently with radiation down the right leg was noted.  It was reported that X-rays revealed minimal scoliosis but no definite narrowing of the intervertebral spaces.  

However, at the August 1963 separation examination, the spine, other musculoskeletal system, was reported normal.  

In the April 2010 VA examination, the Veteran reported back problems with an onset from 1985 to 1990.  He related having a gradual onset of back and leg pain.   Spinal stenosis was diagnosed.  The examiner opined the Veteran's current low back condition was not caused by or a result of his complaints of back pain while in the service.  The examiner related that there were no complaints of back injury or problems in the service treatment records and that the record was silent as for treatment or complaints between the Veteran's discharge in 1963 and approximately 20 years later.  Therefore, he stated that a chronic disabling condition could not be diagnosed.

In a clarifying opinion rendered in December 2010, the examiner opined that the degenerative disc disease with spinal stenosis, previous surgery, was not caused by or a result of service.  The examiner stated that only two of the three visits in service related to the back, the other visit was in relation to the prostate.  He stated the visits in 1961 and 1963 were approximately two years apart.  Therefore, these had characteristics of intermittent problems with resolution.  He also stated that the separation examination approximately six months later was normal and there were no back problems on the separation examination.  The examiner noted that the records were silent for a period of approximately 39 years (from 1963 to 2002) that would document continued complaints or treatments to indicate a chronic disabling condition.  He stated that spinal stenosis was the most common lumbar spine problem in elderly patients and results from age related degenerative changes compressing the spinal cord.  The examiner further stated that, in the Veteran's days, there is no evidence of significant trauma that might contribute to this problem.

After review of the evidence, the Board finds against the claim.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report back pain but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, the Board finds that the Veteran's assertion that his back disability is related to service is not credible and that the more probative evidence is against the claim.  

To the extent that the Veteran attributes his current back disability to service, the Board finds that his assertion is not credible.  In this regard, we note that although the Veteran was seen three times in service for the back, they were single occurrences without documented residuals.  We also note that in the April 1962 visit he was seen for a backache but it has been found that he had prostatitis with referred pain to the back.  Furthermore, his separation examination revealed normal findings for the spine, other musculoskeletal system.  

Although the Veteran reported the onset of back problems dating back to 1985 to 1990, post-service evidence is devoid of a showing of complaints or treatment related to the back following active service until years thereafter.  In fact, it is shown that back trouble is not reported in the record until June 2003.  We note that the Veteran was provided with the opportunity to submit evidence showing treatment for his back prior to June 2003 but he did not respond to the RO's request.  The Board emphasizes the multi-year gap between discharge from active duty service (1963) and the initial reported symptoms related to the back in approximately 2003 (a 40 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Furthermore, as discussed below, we are faced with more than a mere silent 40 year record.  In this regard, we note that the Veteran filed a VA disability compensation claim for service connection for other disabilities in May 2003 but did not claim service connection for a back disability nor did he make any mention of any back symptomatology.  This silence when otherwise speaking constitutes negative evidence in that the Veteran is contenting that he has had back problems since he left service many years ago.  We find it incredible that he would file a claim for other disabilities and not for ongoing back problems since 1963 if he were experiencing continuity for decades.  Here, the Board is presented with normal findings at separation, a gap in time and the Veteran's failure to include the claim in his original claim for compensation.  As such, the Board is not presented with silence alone, providing factual evidence against this claim that outweighs the Veteran's statements.  

Furthermore, the VA examiner has opined that the degenerative disc disease with spinal stenosis, previous surgery was not caused by or a result of service.  Rather, the VA examiner related that spinal stenosis was the most common lumbar spine problem in elderly patients and results from age related degenerative changes compressing the spinal cord.  He also noted the normal findings at separation and the lapse of time between discharge and post service complaints for the back.  The opinion of the VA examiner is supported by adequate reason and rational and appears to be consistent with the historical record.  Therefore, we have afforded greater probative value to the opinion of the VA examiner than the Veteran's assertions of an in service onset and continuity.  

In sum, the more probative evidence is against the claim.  The Board finds that the Veteran's assertions that his back disability is related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, we note that examination at separation was normal; post service manifestations are not shown until years after service; the Veteran did not include the claim in his original claim for compensation and the VA examiner has opined that the degenerative disc disease with spinal stenosis, previous surgery was not caused by or a result of service.  The Board recognizes that the Veteran was seen in service for back complaints.  However, any in service symptomatology appears to have been acute and resolved.  Although the Veteran has a back disability, such is not attributable to service.  

Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to the rhinitis, service treatment records show that on the October 1961 induction examination the Veteran reported a history of hay fever.  The examiner found hay fever, mild, not disabling.  

A history of hay fever was reported by the Veteran during the induction examination and the examiner noted hay fever, mild, not disabling.  This was far more than just a report of history.  38 C.F.R. § 3.304.  Rather, this was a clinical determination by an examiner after examination.  Thus, the record includes competent evidence which clearly and unmistakably shows that hay fever pre-existed the period of active service, and the presumption of soundness is found not applicable.

As rhinitis (hay fever) has been shown to have existed prior to service, the Board must next address whether this disability increased in severity or was aggravated during the period of active service.  As noted, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) (2010).  

Here, in November 1962, the Veteran was diagnosed with coryza-tonsillitis for which medication was prescribed.  Coryza was diagnosed in January 1963 and bronchitis in February 1963.  The Veteran reported a history of hay fever at separation in August 1963.  The examiner noted minor hay fever.  Post service records reflect symptoms that include nasal discharge.  We also note that allergic rhinitis has been shown post service.  

In the December 2010 VA examination, the Veteran reported rhinitis/nasal discharge with an onset of 1953.  He reported that sneezing, watery eyes, sore throat and cough started at about the age of 13 or 14.  He believed that the cold weather while stationed in France made his nasal symptoms worse, otherwise he knew of no service related exposure or events that would account for any worsening of his pre-service hay fever.  Examination was normal and revealed no evidence of rhinitis.  

The VA examiner opined that rhinitis/nasal discharge was less likely as not (less than 50/50 probability) permanently aggravated by an in service event.  He stated that service induction records indicate that the Veteran had hay fever prior to service, and that coryza-tonsillitis was diagnosed in November 1962 and coryza in January 1963.  He related that it was not clear from the records whether these two episodes were allergic rhinitis or simply upper respiratory infections.  However, he stated that the current examination did not demonstrate any signs of rhinitis-allergic or otherwise, and that the currently available evidence including the Veteran's history at the time of examination does not support any worsening of his pre-service hay fever (rhinitis/nasal discharge) either temporarily or permanently.  

In light of the service treatment records, the lay statements of record, VA outpatient treatment records, and the December 2010 VA compensation and pension examination, we find that the more probative evidence establishes that there was no aggravation of the preexisting rhinitis (hay fever) during service.  In other words, the contemporaneous records show no objective or subjective evidence of an increase in severity and significant evidence against such a finding (the December 2010 VA examiner found rhinitis/nasal discharge was less likely as not [less than 50/50 probability] permanently aggravated by an in service event0.  

We acknowledge that the Veteran was seen twice in service for coryza.  However, the VA examiner has found that the evidence, including the Veteran's history at the time of examination does not support any worsening of his pre-service hay fever (rhinitis/nasal discharge) either temporarily or permanently.  We also note that following separation in November 1963, there are no reported symptoms related to rhinitis (hay fever) until at least three decades later.  As such, we conclude that the pre-service rhinitis was not aggravated during service.  

To the extent that the Veteran implies that there was an increase in severity due to in-service activity.  We note that the Veteran is certainly competent to report the onset of symptoms, such as nasal discharge, and the circumstances surrounding such.  However, the Board finds that he is not competent to state whether his rhinitis increased in severity or was aggravated by service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the severity of the Veteran's rhinitis is far too complex a medical question to lend itself to the opinion of a layperson.

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt v. Derwinski, 1 Vet .App. 292, 296 (1991); see also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet App. 283, 286 (1994).  The evidence establishes that there was no increase in severity.  We conclude that the pre- service rhinitis was not aggravated during service.  The preponderance of the evidence is against the claim for service connection for rhinitis.  Accordingly, the claim is denied.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in April 2006 and May 2006.  Thus, VA's duty to notify in this case has been satisfied.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

The Board notes that this case was remanded in November 2010 with instructions to obtain the Veteran's Social Security Administration (SSA) records and decisions.  The record shows that in December 2010 the RO sent SSA a request for the Veteran's medical records and decisions rendered regarding eligibility for SSA disability benefits.  A follow up request was sent in February 2011.  In March 2011, SSA replied that the medical records could not be sent as they had been destroyed.  The Veteran was notified in April 2011 that the SSA medical records were unavailable because they had been destroyed and that if he had copies of those records in his possession he should provide the Appeals Management Center with such copies.  The Veteran has yet to respond.  We find that the RO has complied with the remand directives of November 2010 as they contacted and requested the records from SSA, informed the Veteran of SSA's response and gave him the opportunity to supplement the record with the information.  

Furthermore, the Veteran was asked to provide authorization identifying the names, addresses and dates of treatment for all his providers, including VA, who have treated him for a back problem and rhinitis since discharge.  No authorizations were submitted by the Veteran.  As the RO contacted the Veteran and requested the information, we find that the duty to assist was met.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

ORDER

Service connection for rhinitis is denied.  

Service connection for lumbar stenosis (back disability), status post laminectomy is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


